This case was submitted to us for decision on December 8, 1899. On looking into the papers we found that no order for the publication of the testimony taken on behalf of the respondent had been made, nor had the testimony been opened, the fees of the magistrate for taking it not having been paid, as required by the magistrate as a condition of the opening of the testimony.
As the respondent has not paid these fees within the time limited by the court, we have considered the case without reference to the testimony taken in his behalf.
We think the plaintiff makes a case for relief by injunction.